Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated June 21, 2022, claims 1-6 and 8-21 are active in 

this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11056182 [‘182]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.

Present Application
Patent ‘182
1. A control circuit for minimizing a static noise margin of a static random access memory device comprising: a first transistor; an inverter coupled to the first transistor, and a second transistor coupled to the inverter, the first transistor, and a decoder driver circuit, wherein the second transistor is configured to charge a load of a common decoder line coupled to the first transistor and the second transistor so as to reduce an effective load of the decoder driver circuit and wherein a first source/drain terminal of the second transistor is free of connection with an input node of the inverter.
1. A control circuit for minimizing a static noise margin of a static random access memory device comprising: a first transistor; an inverter coupled to the first transistor; and a second transistor comprising a gate, a first source/drain terminal and a second source/drain terminal, the second transistor being coupled to the inverter and the first source/drain terminal of the second transistor being coupled in series to the first transistor, and wherein the second source/drain terminal is coupled to a decoder driver circuit, wherein the second transistor is configured to charge a load of a common decoder line coupled to the first transistor and the second transistor so as to reduce an effective load of the decoder driver circuit.
2. The control circuit of claim 1, wherein the first transistor and the second transistor are coupled together at a common node, the common node coupled to one or more driver circuits.
2. The control circuit of claim 1, wherein the first transistor and the second transistor are coupled together at a common node, the common node coupled to one or more driver circuits.
3. The control circuit of claim 1, wherein the first transistor is coupled to a common decoder line of a static random access memory (SRAM) device.
3. The control circuit of claim 1, wherein the first transistor is coupled to a common decoder line of a static random access memory (SRAM) device.
4. The control circuit of claim 1, wherein the inverter is driven by a first voltage and the second transistor is driven by a second voltage.
4. The control circuit of claim 1, wherein the inverter is driven by a first voltage and the second transistor is driven by a second voltage.
5. The control circuit of claim 4, wherein the first and second voltages are voltages independent of one another.
5. The control circuit of claim 4, wherein the first and second voltages are voltages independent of one another.
6. The control circuit of claim 4, wherein a source/drain terminal of the second transistor is coupled to the second voltage.
6. The control circuit of claim 4, wherein a source/drain terminal of the second transistor is coupled to the second voltage.


8. A static random access memory (SRAM) device comprising: a decoder driver circuit; a first transistor electrically coupled to the decoder driver circuit via a common decoder line; and an inverter electrically coupled to the first transistor, wherein the first transistor charges a load of the common decoder line so as to reduce an effective load of the decoder driver circuit, wherein the common decoder line is coupled to one or more transistors within the decoder driver circuit and wherein a first source/drain terminal of the first transistor is free of connection with an input node of the inverter.
7. A static random access memory (SRAM) device comprising: at least two decoder driver circuits electrically coupled together via a common decoder line; a transistor electrically coupled to the at least two decoder driver circuits via the common decoder line; and an inverter electrically coupled to the transistor, and wherein the transistor charges a load of the common decoder line so as to reduce an effective load of the at least two decoder driver circuits and wherein the common decoder line is coupled to one or more transistors within each decoder driver circuit.
9. The SRAM device of claim 8, further comprising a third transistor electrically coupled  between the first source/drain terminal of the first transistor and an input node of the inverter.
8. The SRAM device of claim 7, further comprising another transistor electrically coupled to the common decoder line between a source/drain terminal of the transistor and an input node of the inverter.
10. The SRAM device of claim 8, wherein the inverter is driven by a first voltage and the first transistor is driven by a second voltage.
9. The SRAM device of claim 7, wherein the inverter is driven by a first voltage and the transistor is driven by a second voltage.
11. The SRAM device of claim 10, wherein the first and second voltages are voltages independent of one another.
10. The SRAM device of claim 9, wherein the first and second voltages are voltages independent of one another.
12. The SRAM device of claim 10, wherein a second source/drain terminal of the first transistor is coupled to the second voltage.
11. The SRAM device of claim 9, wherein a source/drain terminal of the transistor is coupled to the second voltage.
13. The SRAM device of claim 9, wherein the inverter comprises an input node electrically coupled to a gate of the third transistor.
12. The SRAM device of claim 7, wherein the inverter comprises an input node electrically coupled to a gate of the transistor.
14. A method in a static random access memory (SRAM) device comprising: generating a first input comprising a clocked address; receiving, by an inverter, the clocked address; generating, by the inverter, an output based on the clocked address; modifying an electrical load of a decoder driver circuit of the SRAM device based on the output; and receiving, by a gate of a transistor, the output generated by the inverter to generate the electrical load at a first source/drain terminal of the transistor.
13. A method in a static random access memory (SRAM) device comprising: generating a first input comprising a clocked address; receiving, by an inverter, the clocked address; determining, by the inverter, an output based on the clocked address; modifying an electrical load of a decoder driver circuit of the SRAM device based on the output; and providing current to a transistor coupled at a common node configured to electrically couple a plurality of transistors within the decoder driver circuit.
15. The method of claim 14, wherein the transistor is configured to charge the electrical load of the decoder driver circuit so as to reduce an effective load of the decoder driver circuit.
14. The method of claim 13, wherein the transistor is configured to charge the electrical load of the decoder driver circuit so as to reduce an effective load of the decoder driver circuit.
16. The method of claim 14, wherein a common decoder line is coupled to one or more transistors of the decoder driver circuit.
15. The method of claim 13, wherein a common decoder line is coupled to one or more transistors of the decoder driver circuit.
17. The method of claim 14, wherein the inverter is driven by a first voltage and the transistor is driven by a second voltage.
16. The method of claim 13, wherein the inverter is driven by a first voltage and the transistor is driven by a second voltage.
18. The method of claim 17, wherein the first and second voltages are voltages independent of one another.
17. The method of claim 16, wherein the first and second voltages are voltages independent of one another.
19. The method of claim 17, wherein a second source/drain terminal of the transistor is coupled to the second voltage.
18. The method of claim 16, wherein a source/drain terminal of the transistor is coupled to the second voltage.
20. The method of claim 17, wherein the electrical load is reduced at the first source/drain of the transistor when the first voltage is greater than the second voltage
19. The method of claim 16, wherein the electrical load is reduced at the common node when the first voltage first voltage is greater than the second voltage.

21. (new) the control circuit of claim 1, wherein a gate of the first transistor is coupled to the input node of the inverter.
12. The SRAM device of claim 7, wherein the inverter comprises an input node electrically coupled to a gate of the transistor. 




As can be seen from the above table, claim 1 of the present application differ from claim 1 of patent ‘182, in that, patent '182 recites the detailed features of first and second transistors.  However, it is noted that those features are inherent to a transistor.  Additionally, the amended recitation of claim 1 of the application is also inherent since patent ‘182 never indicates whether the source/drain of the second transistor is connected in a specific way to the inverter.  Therefore, coverage has already been given.  
With respect to claim 8, claim 8 of the present application differ from claim 7 of patent ‘182, in that, patent ‘182 recites at least two decoder driver circuits, instead of the claimed one driver circuit.  However, as can be seen the process involved and the basic structural limitations are basically the same.  
With respect to claim 14, claim 14 of the present application differ from claim 15 of patent ‘182, in tat, patent ‘182 further recites current application to the structure.  However, as can be seen, patent ‘182 recites all components of the claimed recitations.
For similar reasons, claims 2-6, 9-13 and 15-21 are rejected over claims 1-19 of patent ‘182.


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sodd [US Patent # 4,706,218].
With respect to claim 1, Sodd discloses a control circuit for minimizing a static noise margin of a static random access memory device [figs. 1 and 3] comprising: a first transistor [86]; an inverter [combination of 84 and 85 serves as an inverter – col. 7, lines 24-40] coupled to the first transistor, and a second transistor [63] coupled to the inverter, the first transistor, and a decoder driver circuit [14 directly couples to buffer 13], wherein the second transistor is configured to charge a load of a common decoder line [any line coupled directly or indirectly to 86 and 63] coupled to the first transistor and the second transistor so as to reduce an effective load of the decoder driver circuit [see Abstract and Description of the Invention section] and wherein a first source/drain terminal of the second transistor is free of connection with an input node of the inverter [fig. 3].  In the Abstract, Sodd indicated that the input buffer and its components serves to vary the load for optimizing.
With respect to claim 2, Sodd discloses the first transistor and the second transistor are coupled together at a common node, the common node coupled to one or more driver circuits.  See figs. 1 and 3.
With respect to claim 3, Sodd discloses the first transistor is coupled to a common decoder line of a static random access memory (SRAM) device.  See last paragraph of the Background of the Invention section.
With respect to claim 4, Sodd discloses the inverter is driven by a first voltage [AI] and the second transistor is driven by a second voltage [via Vdd/CS].  See fig. 3. 
With respect to claim 5, Sodd discloses the first and second voltages are voltages independent of one another.  86 and 64 are independent of each other.  See fig. 3.
With respect to claim 6, Sodd discloses a source/drain terminal of the second transistor is coupled to the second voltage [Vdd via 64 or CS].  See fig. 3.
Claim(s) 8 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sodd [US Patent # 4,706,218].
With respect to claim 8, Sodd discloses a static random access memory (SRAM) device comprising: a decoder driver circuit [16 - col. 10, lines 40-65]; a first transistor [63 transistor within fig. 3 electrically coupled to the decoder driver circuit via a common decoder line [figs. 1 and 3 – they are electrically coupled to other]; and an inverter [combination of 84 and 85 serves as an inverter – col. 7, lines 24-40] electrically coupled to the transistor [63], and wherein the transistor charges a load of the common decoder line [any line coupled directly or indirectly to 86 and 63]  so as to reduce an effective load of the decoder driver circuit, wherein the common decoder line is coupled to one or more transistors [13 is directly coupled to 14] within the decoder driver circuit [see Abstract and Description of the Invention section], and wherein a first source/drain terminal of the first transistor is free of connection with an input node of the inverter [fig. 3].  In the Abstract, Sodd indicated that the input buffer and its components serves to vary the load for optimizing.
With respect to claim 10, Sodd discloses the inverter is driven by a first voltage [via AI] and the first transistor is driven by a second voltage [VDD or CS].  See fig. 3.
With respect to claim 11, Sodd discloses the first and second voltages are voltages independent of one another.  See fig. 3.
With respect to claim 12, Sodd discloses a second source/drain terminal of the transistor is coupled to the second voltage.  See fig. 3.
With respect to claim 13, Sodd discloses the inverter comprises an input node electrically coupled to a gate of the third transistor.  See fig. 3.
 	
Remarks
 	Applicant's amendment necessitated the new ground(s) of rejection 
presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        August 27, 2022